Citation Nr: 0916175	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-10 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial rating greater than 20 percent 
for chronic lumbar strain.

3.  Entitlement to an initial compensable rating for 
coccydynia status post coccyx fracture.

4.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the right knee.

5.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the left knee.

6.  Entitlement to an initial rating greater than 10 percent 
for left calcaneal spur.

7.  Entitlement to an initial rating greater than 10 percent 
for asthma.

8.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left (minor) 
acromioclavicular (AC) joint.

9.  Entitlement to an initial compensable rating for left 
plantar fasciitis.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 
2004.

This case comes before the Board of Veterans' Appeals on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

At the outset, the Board notes that the RO's April 2005 
rating decision granted service connection for chronic lumbar 
strain and coccydynia status post coccyx fracture as separate 
claims, and separately assigned 20 percent and noncompensable 
ratings, respectively.  

In a rating decision dated April 2007, the RO determined that 
it committed clear and unmistakable error by separately 
evaluating these claims, "closed out" the rating for 
coccydynia status post coccyx fracture and assigned a 20 
percent rating for chronic lumbar strain with residuals of 
fracture of the coccyx.  The most recent supplemental 
statement of the case (SSOC), dated January 2009, listed 
these disabilities as separate claims.

The Board observes that the General Rating Formula for 
Diseases and Injuries of the Spine evaluates disability 
relating to two spinal segments, the thoracolumbar spine 
(back) and the cervical spine (neck).  None of the diagnostic 
codes speak to disability of the coccyx.  However, VA's 
Rating Schedule has an entirely different section, and 
diagnostic code, pertaining to disability of the coccyx.  The 
Board, therefore, finds it more appropriate to list the 
Veteran's chronic lumbar strain and coccydynia disabilities 
as separate claims.

Additionally, the RO initially rated separately aspects of 
the Veteran's disability involving plantar fasciitis and left 
calcaneal spur, but revised this determination to a single 
disability rating in the April 2007 rating decision.  The 
January 2009 SSOC then listed these disabilities as separate 
claims.  As addressed more fully below, the Board will list 
these as two separate issues on the title page.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the Veteran manifests right ear hearing loss disability per 
VA standards at this time.

2.  The Veteran's chronic lumbosacral strain disability is 
not shown to result in ankylosis of the entire thoracolumbar 
spine or limitation of forward flexion of 30 degrees or less.

3.  The Veteran's coccydynia is currently manifested by 
painful fracture through the sacrococcygeal junction with 
posterior and proximal displacement of the coccyx relative to 
the sacrum; the overall disability picture more nearly 
approximates the criteria for the maximum 10 percent rating 
under Diagnostic Code (DC) 5289.

4.  The Veteran's right knee disability has been productive 
of limitation of motion no worse than 0 degrees of extension 
and 110 degrees of flexion when functional impairment during 
flare-ups of disability is considered, and no instability.

5.  The Veteran's left knee disability has been productive of 
limitation of motion no worse than 0 degrees of extension and 
110 degrees of flexion when functional impairment during 
flare-ups of disability is considered, and no instability.

6.  The Veteran's service-connected left calcaneal spur is 
not shown to result in marked limitation of ankle motion.

7.  The Veteran's asthma requires the use of daily 
inhalational bronchodilator therapy, but does not otherwise 
result in an FEV-1 of 55 or less percent of predicted, an 
FEV-1/FVC of 55 percent or less, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic 
corticosteroids.

8.  The Veteran's service-connected left shoulder disability 
is primarily manifested by degenerative changes absent 
satisfactory evidence of painful motion or limitation of 
motion, or nonunion or malunion of any bony structure.

9.  The Veteran's service-connected left plantar fasciitis 
more nearly approximates a moderate foot injury.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.385 (2008).

2.  The criteria for an initial rating greater than 20 
percent for chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.4, 4.45, 4.71a, DC 5237 (2008).

3.  The criteria for an initial rating 10 percent rating, but 
no higher, for coccydynia status post coccyx fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, DC 5298 (2008).

4.  The criteria for an initial rating greater than 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, DC's 5003, 5257, 
5260, 5261 (2008).

5.  The criteria for an initial rating greater than 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, DC's 5003, 5257, 
5260, 5261 (2008).

6.  The criteria for an initial rating greater than 10 
percent for left calcaneal spur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, DC 5271 (2008).

7.  The criteria for an initial 30 percent rating for asthma, 
but no higher, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, DC 6602 (2008).

8.  The criteria for an initial compensable rating for 
degenerative joint disease of the left (minor) AC joint have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.31, 4.40, 4.45, 4.71a, DC's 5201, 
5202, 5203 (2008).

9.  The criteria for an initial 10 percent rating for left 
plantar fasciitis but no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, DC's 5276, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

The Board considers several diagnostic codes in evaluating 
injuries and disabilities of the spine, to include DC 5235 
(vertebral fracture or dislocation), DC 5236 (sacroiliac 
injury and weakness), DC 5237 (lumbosacral or cervical 
strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (intervertebral disc syndrome or IVDS) are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

Additionally, DC 5298 evaluates disability resulting from 
removal of the coccyx.  A noncompensable evaluation is 
assigned for coccyx removal without painful residuals.  A 
maximum 10 percent rating is warranted for partial or 
complete coccyx removal with painful residuals.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The DC's that focus on limitation of motion of the knee are 
DC's 5260 and 5261.  Normal range of motion of the knee is to 
zero degrees extension and to 140 degrees flexion.  See 
38 C.F.R. § 4.71a, Plate II.  

Under DC 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of flexion of the leg 
to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from disorders of the ankle, 
including DC 5270 (ankylosis), DC 5271 (limitation of ankle 
motion), DC 5272 (substragalar or tarsal joint ankylosis), 
DC 5273 (malunion of the os calcis), and DC 5274 
(astragalectomy).

The criteria of DC's 5270, 5272, 5273 and 5274 are clearly 
not for application in this case as there is no evidence or 
allegation of ankylosis, and the Veteran is not service-
connected for malunion of the os calcis or astragalectomy.

Under DC 5271, a 10 percent rating contemplates moderate 
limitation of ankle motion.  A maximum 20 percent rating is 
warranted for marked limitation of ankle motion.  Full range 
of motion of the ankle is measured from 0 degrees to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from disorders of the foot, 
including DC 5276 (flatfoot, acquired), DC 5277 (weak foot, 
bilateral), DC 5278 (clawfoot (pes cavus), acquired), DC 5279 
(anterior metatarsalgia or Morton's disease), DC 5280 (hallux 
valgus), DC 5281 (hallux rigidus), DC 5282 (hammertoe), 
DC 5283 (malunion or nonunion or tarsal or metatarsal bones), 
and DC 5284 (foot injuries, other).

The criteria of DC's 5277, 5278, 5279, 5280, 5281, and 5282 
are clearly not for application in this case as the Veteran 
is not service-connected for bilateral weak foot, amputation 
of a toe, acquired flatfoot, acquired claw foot, anterior 
metatarsalgia or Morton's disease, hallux valgus, hallux 
rigidus, hammertoes or malunion or nonunion of the metatarsal 
bones.

Under DC 5276, a noncompensable rating is warranted for mild 
flatfoot, relieved by built-up shoe or arch support.  A 10 
percent rating is warranted for moderate flatfoot, weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achilles, pain on manipulation, and use of the 
feet.  A 30 percent rating is warranted for severe, 
unilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.

Under DC 5283, a 20 percent rating is warranted for 
moderately severe malunion or non-union of the tarsal or 
metatarsal bones.

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury.  A 20 percent rating is warranted for a 
moderately severe foot disability.

Bronchial Asthma is evaluated under 38 C.F.R. § 4.97, DC 
6602.  This diagnostic code rates the severity of pulmonary 
disorders based primarily on objective numerical results of 
pulmonary function testing (PFT).  Asthma is evaluated using 
the following tests: (1) Forced Expiratory Volume in one 
second (FEV-1) and (2) the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC).  The post- bronchodilator findings from 
the PFTs are the standard in pulmonary assessment.  See 61 
Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation as these results reflect the 
best possible functioning of an individual).

Of note is that effective in September 2006, 38 C.F.R. 
§ 4.97, that section of the rating schedule that addresses 
disabilities of the respiratory system, was revised.  That 
revision applied to application of evaluation criteria for 
DC's 6600, 6603, 6604, 6825- 6833, and 6840- 6845.  The 
revision does not apply to DC 6602.  See 71 Fed. Reg. 52457-
01 (Sept. 6, 2006).

Under DC 6602, the current 10 percent rating contemplates 
FEV-1 of 71 to 80 percent of predicted, or; FEV-1/FVC (forced 
vital capacity) of 71 to 80 percent, or; intermittent 
inhalation or oral bronchodilator therapy.  A 30 percent 
rating is warranted for FEV-1 of 56 to 70 percent of 
predicted or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent of predicted or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted with an FEV-1 that is less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high does 
corticosteroids or immuno-suppressive medications.

Finally, within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected 
disorders of shoulder and arm, to include DC 5200 (ankylosis 
of scapulohumeral articulation), DC 5201 (limitation of arm 
motion), DC 5202 (impairment of the humerus), and DC 5203 
(impairment of the clavicle or scapula).

In this case, there is no evidence or allegation of ankylosis 
of the scapulohumeral articulation.  As such, the criteria of 
DC 5200 do not apply.

Under DC 5201, a 20 percent rating is warranted for 
limitation of minor arm motion at shoulder level or midway 
between side and shoulder level.  A 30 percent rating is 
warranted for minor arm motion limited to 25 degrees from 
side.

Under DC 5202, a 20 percent rating contemplates malunion of 
minor humerus with moderate or marked deformity, infrequent 
episodes of recurrent dislocation with and guarding or 
movement only at shoulder level, or frequent episodes of 
dislocation and guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the minor shoulder.  
A 50 percent rating is warranted for nonunion (false joint) 
of the minor humerus.  A 70 percent rating is warranted for 
loss of head (flail shoulder) of the humerus.

Under DC 5203, a 10 percent rating is warranted for 
impairment of the minor clavicle or scapula by nonunion, or 
nonunion without loose movement.  A 20 percent rating is 
warranted for impairment of the minor clavicle or scapula 
with loose movement, or dislocation of.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in extension, shoulder abduction from 
0 to 180 degrees, and external and internal rotation from 0 
to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of the claimed symptoms.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

Right ear hearing loss

The Veteran's most recent VA audiometry examination in 
January 2005 does not show the presence of right ear hearing 
loss per VA standards.  In this respect, this examination 
demonstrates auditory thresholds of 15 decibels or less in 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, and 
a speech recognition score of 96.  A further review of 
service treatment records (STRs) and VA clinical records also 
do not reflect audiometry scores which meet the hearing loss 
standards of 38 C.F.R. § 3.385.  

Quite simply, while the Veteran may have been exposed to 
noise during service, there is no competent evidence of 
record that the Veteran manifests right ear hearing loss per 
VA standards at this time.

In this case, the Veteran has opined that he manifests right 
ear hearing loss disability.  However, the only probative 
evidence concerning the existence of right ear hearing loss 
per VA standards consists of the audiometric test results of 
record.  See generally Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  

Based upon the above, the Board finds, by a preponderance of 
the evidence, that there is no competent medical evidence 
establishing that the Veteran manifests right ear hearing 
loss disability per VA standards.  There is no doubt to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.

Chronic lumbar strain

Historically, the Veteran incurred a lumbar spine sprain 
injury during a parachute jump in September 2002.  An X-ray 
examination was significant for minor spondylosis.

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's chronic lumbosacral strain 
disability does not meet the criteria for rating greater than 
20 percent rating under any applicable diagnostic codes 
during for any time during the appeal period.  The Board 
notes that lay and medical evidence establishes that the 
Veteran's chronic lumbosacral strain is not shown to result 
in ankylosis of the entire thoracolumbar spine or limitation 
of forward flexion of 30 degrees or less.

For example, the December 2004 VA Compensation and Pension 
(C&P) examination measured the Veteran's thoracolumbar spine 
motion as 60 degrees of forward flexion, 10 degrees of 
extension, 0 degrees of left lateral flexion and rotation, 
and 20 degrees of right lateral flexion and rotation.  No 
neurologic abnormalities were claimed or identified.  The 
Veteran had diffuse tenderness throughout the lumbar spine 
with significant bilateral paraspinal muscle spasm.  The 
examiner diagnosed chronic lumbar strain.

Overall, the December 2004 C&P examination report provides 
highly probative evidence against this claim, failing to show 
that the Veteran's chronic lumbar spine results in ankylosis 
of the entire thoracolumbar spine or limitation of forward 
flexion of 30 degrees or less.

The additional evidence of record includes VA clinical 
records showing that the Veteran has been prescribed 
Morphine, in part, for his back disability.  In June 2004, 
examination was significant for tenderness over the lower 
sacral area.  Otherwise, no other treatment was provided.

Overall, the VA clinical records provide probative evidence 
against this claim, failing to show that the Veteran's 
chronic lumbar spine results in ankylosis of the entire 
thoracolumbar spine or limitation of forward flexion of 30 
degrees or less.

The Board also finds that the Veteran's chronic lumbar strain 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examiner specifically addressed this issue in 
the December 2004 C&P examination and specifically found that 
flexion was limited to 60 degrees due to pain, but that there 
was no weakness, fatigability, lack of endurance or lack of 
coordination.

In this case, the Veteran describes back pain which 
interferes with his ability to exercise or perform manual 
labor.  He reports that pain is his biggest functional 
limitation, and not weakness, fatigability, lack of 
endurance, or incoordination.  He denies incapacitating 
episodes of disability.  

It is important for the Veteran to understand that these 
problems are the basis for his current evaluation.  Even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board finds 
that the Veteran's overall thoracolumbar spine disability, 
when considering the extent, frequency and duration of his 
symptoms, does not meet or more nearly approximate the 
criteria for a rating greater than 20 percent rating under 
the applicable schedular criteria.  VA C&P examination 
findings, rather than supporting the Veteran's claim, provide 
highly negative evidence against this claim. 

The Board also takes note that the Veteran is not service-
connected for IVDS so that the provisions of DC 5243 do not 
apply.  In any event, the Veteran has denied any 
incapacitating episodes of back pain and the VA C&P 
examination showed no chronic neurologic deficits 
attributable to the thoracolumbar spine.  As such, applying 
these criteria would not provide a basis for a higher rating.  

Based on the above, the Veteran's service-connected chronic 
lumbosacral strain disability does not meet the criteria for 
an evaluation in excess of 20 percent under applicable 
evaluation criteria for any time during the appeal period.  
To the extent the Veteran alleges otherwise, the most 
persuasive lay and medical evidence in this case outweighs 
his contentions.  As the preponderance of the evidence is 
against the Veteran's claim, the doctrine of reasonable doubt 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Hence, the appeal must be denied.

Coccydynia status post coccyx fracture

Historically, the Veteran fractured his coccyx bone following 
a parachute landing in June 2002.  The initial X-ray 
examination demonstrated fractures of the lower coccyx which 
were moderately displaced.  Subsequent X-ray examinations 
demonstrated progressive osteopenia of the distal coccyx with 
partial resorption of the displaced fracture fragment.  

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's coccydynia status post coccyx 
fracture meets the criteria for the maximum 10 percent 
schedular rating.  

Post-service, VA clinical records reflect that the Veteran is 
currently prescribed Morphine, presumably in part due to his 
coccyx pain.  A computed tomography (CT) scan in July 2004 
demonstrated a fracture through the sacrococcygeal junction 
with posterior and proximal displacement of the coccyx 
relative to the sacrum. 

On VA C&P examination in December 2004, the Veteran described 
being unable to sit down for any significant period of time, 
constantly shifting from side to side, because of pain in the 
midline coccyx area.  This disability interfered with his 
sleep as well as his ability to exercise or perform any kind 
of manual labor.  He stated that pain was his biggest 
functional limitation.  Examination demonstrated exquisite 
point tenderness over the lower sacrum and the midline in the 
area of the coccyx.  

Although the Veteran has not had his coccyx removed, the 
Board notes that DC 5298 rates disability based on pain.  VA 
examination in 2004 provides objective evidence of pain, and 
radiological studies demonstrate a current fracture through 
the sacrococcygeal junction with posterior and proximal 
displacement of the coccyx relative to the sacrum.  In the 
opinion of the Board, the Veteran's service-connected 
coccydynia status post coccyx fracture more nearly 
approximate the level of disability contemplated by the 
criteria for a 10 percent rating under DC 5289.  To this 
extent, the appeal is granted.

However, the Board can find no further basis for a higher 
rating.  The 10 percent rating is the maximum rating 
available under DC 5298.  To the extent that this diagnostic 
code contemplates limitation of motion, further consideration 
of 38 C.F.R. §§ 4.40 and 4.45 is not warranted as the maximum 
rating has been assigned.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Right and left knee disabilities

Historically, the Veteran received in service treatment for 
bilateral chondromalacia and strains of the medial and 
lateral collateral ligaments (MCL/LCL).

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's degenerative arthritis of the 
right and left knees do not meet the criteria for rating 
greater than 10 percent rating under any applicable 
diagnostic codes during for any time during the appeal 
period.  The Board notes that the persuasive lay and medical 
evidence establishes that the Veteran's right and left knee 
disabilities have been productive of limitation of motion no 
worse than 0 degrees of extension and 110 degrees of flexion 
when functional impairment during flare-ups of disability is 
considered, and no instability.

For example, the December 2004 VA C&P examination 
demonstrated that pain limited the Veteran's range of motion 
of both knees from 0 degrees of extension and 110 degrees of 
flexion.  The accompanying VA clinical records do not 
disclose any range of motion findings.

Overall, this evidence provides highly probative evidence 
against a rating in excess of 10 percent for the Veteran's 
right or left knee disability based upon limitation of motion 
under DC's 5260 and/or 5261, showing right and left knee 
range of motion no worse than 0 to 110 degrees.

The Board acknowledges the Veteran's report of bilateral knee 
pain and functional limitation due to weakness, fatigability, 
lack of endurance and lack of coordination which may be 
masked by his use of Morphine.  However, the VA examiner in 
December 2004 found no evidence of weakness, fatigability, 
lack of endurance and lack of coordination of either knee, 
and indicated that pain limited motion to 110 degrees for 
both knees.  

In this case, the RO awarded separate 10 percent ratings for 
the right and left knee disabilities by analogy to DC 5262, 
which contemplates malunion of the tibia and fibula with 
slight knee disability.  Notably, the Veteran has no history 
of fracture, malunion or non-union of the tibia or fibula of 
either knee, so that this DC does not technically apply.  
Additionally, the Veteran's range of motion loss for both 
knees is insufficient to warrant a compensable rating under 
DC 5003-5010, which allows for a 10 percent rating for X-ray 
substantiated arthritis with limitation of motion which meets 
the criteria for noncompensable limitation of motion under 
DC's 5260 or 5261.

Thus, the Veteran's current separate 10 percent ratings for 
each knee are based entirely on his symptoms of painful 
motion and reported functional limitations.  Without 
considering this symptomatology, the current evaluations 
could not be justified.  Consideration of further 
compensation pursuant to the provisions of 38 C.F.R. §§ 4.40 
and 4.45, therefore, is not warranted.

Turning to the question of instability, the Board notes that 
the Veteran has not reported symptoms of instability or 
recurrent subluxation of either knee, and none were shown on 
the December 2004 VA C&P examination.  The remaining VA 
clinical records disclose no findings of instability or 
recurrent subluxation of the right or left knee.

Thus, this lay and medical evidence is against consideration 
of a separate compensable evaluation for the right or left 
knee under DC 5257 for any time during the appeal period.

The Board recognizes that the Veteran has degenerative 
changes in both knees.  Given the 10 percent evaluations 
assigned based upon slight knee disability which is based on 
limitation of motion, additional compensation under DC 5003-
5010 would be prohibited.  38 C.F.R. § 4.14.

The Board further notes that there is no competent evidence 
of ankylosis, dislocated semilunar cartilage, history of 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum of either knee.  As such, the 
criteria of DC's 5256, 5258, 5259, 5262 and 5263 do not 
apply.

Thus, the preponderance of the evidence is against a finding 
that the Veteran's right or left knee disabilities warrant 
initial ratings greater than 10 percent under any applicable 
diagnostic code for any time during the appeal period.  In 
reaching this conclusion, the Board has considered the 
Veteran's descriptions of bilateral knee pain, weakness, 
incoordination and lack of endurance.  However, the findings 
reported by the December 2004 VA C&P examiner outweigh his 
contentions.  As the preponderance of the evidence is against 
the Veteran's claims, the benefit of the doubt doctrine is 
not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).

Left calcaneal spur with plantar fasciitis

Historically, the Veteran began receiving treatment for pain 
in the area of the left foot, ankle and heel in April 2003.  
He had various assessments which included retrocalcaneal 
bursitis, stress fracture, possible old fracture of the 5th 
proximal metatarsal, left heel pain, plantar fasciitis and 
flatfeet.

Prior to deciding this issue, the Board must undertake a 
review of the RO's actions in this matter.  The initial 
rating decision in April 2005 granted service connection for 
left calcaneal spur, and assigned an initial 10 percent 
rating under DC 5271, which contemplates moderate limitation 
of ankle motion.  The RO also granted service connection for 
plantar fasciitis of the left foot, and assigned an initial 
non-compensable rating under DC 5276, which contemplates 
unilateral acquired flatfoot.  

In an April 2007 rating decision, the RO "closed out" the 
rating for plantar fasciitis of the left foot by stating that 
the evidence of record showed that the plantar fasciitis was 
caused by the calcaneal spur, and that separate ratings would 
violate the pyramiding provisions of 38 C.F.R. § 4.14.

In a Statement of the Case (SOC) dated April 2007, the RO 
then stated that the left plantar fasciitis was included as 
part and parcel of the service-connected lumbar strain.  With 
respect to the calcaneal spur, the RO stated that the 
disability rating was premised on the symptoms of tenderness 
and pain by analogy to the criteria for anterior 
metatarsalgia (Morton's disease).

However, the most recent rating sheet, dated December 2008, 
indicates that the Veteran's left calcaneal spur is evaluated 
under DC 5271.  Further complicating this matter, the RO 
listed the issues of initial ratings for plantar fasciitis 
and left calcaneal spur as separate rating issues on appeal.

In an initial or increased rating claim, the Board 
adjudicates the issue of whether the evidence of record 
establishes entitlement to a higher disability evaluation.  
In general, the Board does not relitigate the issue of 
whether the RO's assignment of a particular rating under a 
particular DC was justified, but merely determines whether VA 
law and regulations allow for a higher rating still.

Based upon the RO's determinations, the Board finds that the 
RO has assigned the Veteran a 10 percent disability rating 
for left calcaneal spur under DC 5271.  The Board also finds 
that the RO has assigned the Veteran a non-compensable rating 
for left plantar fasciitis under DC 5276.  The Board finds no 
medical evidence supporting a conclusion that the left 
plantar fasciitis is part and parcel of service-connected 
left calcaneal spur or lumbar strain as claimed.  In any 
event, VA's rating schedule considers disability of "THE 
FOOT" and "THE ANKLE" under different rating criteria.  
The criteria of DC's 5271 and 5276 (or 5284) do not 
necessarily overlap, and there is no legal prohibition from 
separately evaluating these aspects of his disability.

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's left calcaneal spur does not 
meet the criteria for rating greater than 10 percent rating 
under any applicable diagnostic codes during for any time 
during the appeal period.  The Board notes that the Veteran's 
service-connected left calcaneal spur with plantar fasciitis 
is not shown to result in marked limitation of ankle motion.

Applying the above criteria to the facts of this case, the 
Board also finds that the Veteran's left plantar fasciitis 
meets the criteria for an initial 10 percent rating under DC 
5284, but not a rating greater than 10 percent rating under 
any applicable diagnostic codes during for any time during 
the appeal period.  The Board notes that the Veteran's 
service-connected left plantar fasciitis more nearly 
approximates a moderate foot injury.

For example, a September 2003 private examination report was 
significant for findings of diffuse tenderness on the plantar 
medial and central plantar aspects of the heel through the 
medial arch and marked pes valgo planus with hyperpronation 
in the rear of the foot.  The motor function of the distal 
left lower extremity was 5/5.  X-ray examination demonstrated 
no evidence of fracture or dislocation.  The examiner 
diagnosed acute plantar fasciitis and mild posterior tibial 
tendonitis.

Overall, the September 2003 private examination report tends 
to support a finding of a moderate foot disability, but 
provides evidence against a finding that the Veteran's 
service-connected left calcaneal spur and/or plantar 
fasciitis results in marked limitation of ankle motion, 
severe flatfoot with objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities, or a 
moderately severe foot disability.

VA clinical records include podiatry consultations in July 
and August 2004 which diagnosed plantar fasciitis of the left 
foot manifested by pain with palpation of the plantar medial 
calcaneal tubercle of the left heel.  However, there was no 
demonstrable pain along the fascial course or upon calcaneal 
compression.

Overall, the VA clinical records tends to support a finding 
of a moderate foot disability, but provides evidence against 
a finding that the Veteran's service-connected left calcaneal 
spur and/or plantar fasciitis results in marked limitation of 
ankle motion, severe flatfoot with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities, 
or a moderately severe foot disability.

On VA C&P examination in December 2004, the Veteran claimed 
to manifest plantar fasciitis of the left foot as secondary 
to an undiagnosed ankle fracture.  He described pain in the 
area of the hindfoot and bottom of heel which was worse 
throughout the day.  His pain was severe when not taking oral 
Morphine.  He was unable to quantify how far he could walk, 
but estimated one or two blocks before having to stop.  His 
biggest functional limitation was due to pain, weakness, 
fatigability, lack of endurance and lack of coordination.  

Examination of the Veteran's left foot demonstrated a mild 
flatfoot deformity absent evidence of edema, infection, skin 
changes, vascular changes, a higher arch, clawfoot or 
hammertoe.  There was 20 degrees of dorsiflexion and 40 
degrees of plantar flexion with pain throughout motion, 
especially at the end point.  The Veteran also had 10 degrees 
of hindfoot eversion and inversion which was somewhat 
painful.  There was tenderness to palpation at the left heal 
over the insertion of the plantar fascia as well as the 
medial malleolus.  The Veteran walked with a severely 
antalgic gait favoring the left, but there was no unusual 
shoe wear pattern or callosities.  The weightbearing and non-
weightbearing alignment of the Achilles was normal.  The 
Veteran's range of motion was limited only by pain but not 
weakness, fatigability, lack of endurance or lack of 
coordination. 

Overall, the December 2004 C&P examination report tends to 
support a finding of a moderate foot disability, but provides 
evidence against a finding that the Veteran's service-
connected left calcaneal spur and/or plantar fasciitis 
results in marked limitation of ankle motion, severe flatfoot 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities, or a moderately severe 
foot disability.

The Veteran credibly describes left foot pain which causes 
him to limp and interferes with his ability to walk, and he 
asserts functional limitations due to weakness, fatigability, 
lack of endurance and lack of coordination.  Clearly, the 
Veteran demonstrates objective evidence of painful plantar 
fasciitis.  

The Veteran has a history of left foot injury during service.  
As such, it would be appropriate for the Board to consider 
the criteria of DC 5284.  In the Board's opinion, the 
Veteran's left plantar fasciitis causes a significant amount 
of disability which is sufficient to support a finding that 
the overall disability picture more nearly approximates a 
moderate foot injury.  Notably, these aspects of disability 
are different and not accounted for in the 10 percent rating 
for the left calcaneal spur under DC 571, which evaluates 
limitation of ankle motion.  Accordingly, a 10 percent rating 
under DC 5284 is assigned for the entire appeal period.  

However, the December 2004 VA examiner opined that the 
Veteran's overall range of motion was limited only by pain 
but not weakness, fatigability, lack of endurance or lack of 
coordination.  Even with consideration of loss of motion due 
to pain, the Veteran demonstrated full ankle dorsiflexion and 
an approximate 11 percent loss of plantar flexion (40/45).  
See 38 C.F.R. § 4.71a, Plate II.  There were no signs of 
disuse such as an unusual shoe wear pattern, atrophy or 
callosities.  

It is important for the Veteran to understand that these 
problems are the basis for separate evaluations assigned 
under DC 5271 and 5284.  Even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that the Veteran's overall 
service-connected left calcaneal spur and plantar fasciitis, 
when considering the extent, frequency and duration of his 
symptoms, does not meet or more nearly approximate the 
criteria for separate ratings greater than 10 percent rating 
under the applicable schedular criteria.  VA C&P examination 
findings, rather than supporting the Veteran's claims, 
provide highly negative evidence against these claims.

Thus, the evidence warrants a separate 10 percent rating for 
left plantar fasciitis under DC 5284.  The preponderance of 
the evidence is against a finding that the Veteran's service-
connected left calcaneal spur and plantar fasciitis warrants 
separate initial ratings greater than 10 percent under any 
applicable diagnostic code for any time during the appeal 
period.  In reaching this conclusion, the Board has 
considered the Veteran's descriptions of left foot pain and 
functional limitations in awarding the separate 10 percent 
rating under DC 5284.  However, the findings reported by the 
private and VA examiners outweigh his contentions for higher 
ratings still.  As the preponderance of the evidence is 
against the Veteran's claims, the benefit of the doubt 
doctrine is not applicable.  Ortiz, 274 F. 3d. at 1365.

Asthma

Historically, the Veteran received in service treatment for 
asthma/exercise induced (RAD)/SAR with medications such as 
Azmacort and Proventil.  Post-service, the Veteran's clinical 
records in 2004 show that the Veteran has been prescribed 
Albuterol, oral inhalation 2 puffs by mouth every 4 hours as 
needed (prn), for shortness of breath.  On VA general medical 
examination in December 2004, the Veteran reported using his 
Albuterol inhaler several times per day.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's asthma meets the criteria for an 
initial 30 percent rating for asthma since the inception of 
the appeal, as the lay and medical evidence shows that the 
Veteran requires daily inhalational bronchodilator therapy to 
treat his asthma.

However, the preponderance of the evidence is against an 
initial rating in excess of 30 percent for any time during 
the appeal period.  For example, a December 2004 VA performed 
PFT showed an FEV-1 of 82 percent predicted and an FEV-1/FVC 
of 79 percent.  Quite simply, there are no post-service PFT 
results indicating an FEV-1 of less than 55 percent of 
predicted or an FEV-1/FVC of less than 55 percent.

Furthermore, there is no lay or medical evidence of record 
indicating that the Veteran's asthma has required at least 
monthly visits to a physician for required care of 
exacerbations or at least three courses per year of systemic 
corticosteroids.  The Veteran has not had any episodes of 
respiratory failure.  Clearly, the VA clinical records of 
treatment do not disclose such findings.  As such, the 
preponderance of the evidence is against an initial rating 
greater than 30 percent for any time during the appeal 
period.

In reaching this conclusion, the Board has considered the 
Veteran's descriptions of asthma symptoms and treatments.  
The Veteran's report of the frequency of use of his 
Albuterol, which has been prescribed by VA, has been accepted 
as credible evidence supporting a higher initial rating.  

To the extent he argues entitlement to a higher rating still, 
the medical findings of record outweigh those contentions.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Ortiz, 274 F. 3d. at 1365


Left shoulder

Historically, the Veteran incurred a 3rd degree separation of 
the left AC joint in April 1990.  He underwent a left 
shoulder reconstruction/repair in June 1990 with screw 
removal in July 1990.  An X-ray examination in June 1993 
demonstrated mild left AC joint separation.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's service-connected degenerative 
arthritis of the left shoulder does not meet the criteria for 
an initial compensable rating under any applicable diagnostic 
codes during for any time during the appeal period.  For 
example, the lay and medical evidence overall shows that the 
Veteran's service-connected left shoulder disability is 
primarily manifested by degenerative changes absent 
satisfactory evidence of painful motion or limitation of 
motion.

For example, the December 2004 VA C&P examination included 
the Veteran's report of pain symptoms when cold.  He was 
unable to sleep on his left side due to shoulder pain, and 
his shoulder pain hindered overhead work and repetitive 
motion.  He reported his biggest functional limitation as 
pain and not weakness, fatigability, lack of endurance or 
lack of coordination.  The VA examiner described the 
Veteran's left shoulder as "basically normal" on 
examination with forward flexion and abduction to 180 
degrees, internal and external rotation to 90 degrees, full 
strength and negative Hawkins sign and speeds test.  The only 
significant finding was diffuse tenderness.  Notably, range 
of motion was not limited by pain, weakness, fatigability or 
lack of coordination.  An X-ray examination only showed 
evidence of AC degenerative joint disease with an inferior 
osteophyte along the distal clavicle.  There was no evidence 
of acute fracture or dislocation.

Overall, the December 2004 VA C&P examination provides strong 
evidence against this claim, failing to show satisfactory 
evidence of painful motion or limitation of motion, or 
nonunion or malunion of any bony structure.  

The Veteran does report left shoulder pain which limits his 
ability to perform overhead tasks and repetitive motion.  
However, the VA C&P examiner in 2004 specifically found that 
the Veteran did not evidence any range of motion loss due to 
pain, weakness, fatigability or lack of coordination.  The 
Veteran has not described the frequency or duration of his 
pain episodes, and does not specifically describe left 
shoulder motion limited to shoulder level.  Notably, the 
Veteran's VA clinical records are devoid of any clinical 
findings of limited left shoulder motion.

While the Veteran may have difficulty with overhead 
activities, the VA C&P examination findings of no evidence of 
painful motion, and lack of clinical records of treatment for 
left shoulder motion loss, preponderates against a 
compensable rating under either DC 5003, 5010, 5201 or 
38 C.F.R. § 4.40 and 4.45.

A further review of the December C&P examination findings, 
and VA clinical records of treatment, discloses no evidence 
of malunion of the humerus with deformity, recurrent 
dislocations, or guarding of arm movements.  There is also no 
evidence of impairment of the minor clavicle or scapula by 
nonunion.  Notably, the Veteran himself does not describe 
recurrent dislocations or arm guarding.  As such, a 
compensable rating under either DC 5202 or DC 5203 is not for 
consideration.

In reaching this conclusion, the Board has considered the 
Veteran's descriptions of left shoulder pain and limitations 
as well as the in-service history of shoulder dislocation 
with reconstructive surgery.  However, the competent medical 
evidence shows no current aspects of left shoulder disability 
which may be rated as compensable under VA's rating schedule 
for any time during the appeal period.  As the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Ortiz, 274 F. 3d. 
at 1365

Extraschedular consideration

Finally, the Board has considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that no aspects of 
the Veteran's symptoms of disability at issue in this case 
which are not contemplated in the schedular criteria.  With 
the exception of the coccyx disability, the schedular 
criteria provide for higher disability ratings, but the 
Veteran's overall disability level does not meet, or more 
nearly approximate, the criteria for a higher schedular 
rating.  

With respect to the coccyx claim, the Veteran does not 
squarely meet the criteria for a compensable rating under DC 
5289.  The Board has assigned a compensable rating under this 
DC by analogizing the current painful fracture residuals as 
more nearly approximating the level of disability 
contemplated by DC 5289.  Similarly, the Board has favorably 
relied upon the Veteran's assertions of functional left foot 
limitations in assigning a separate 10 percent rating under 
DC 5284.  The Board has utilized the approximating principles 
of 38 C.F.R. § 4.7 for both of these claims, and considered 
factors outside of DC 5289 in granting the maximum initial 
rating for the coccyx disability.  All aspects of this 
disability are accounted for in these 10 percent ratings 
assigned, which could not be justified otherwise.

As the assigned schedular evaluations are adequate, there is 
no basis for extraschedular referral in this case.  Thun, 22 
Vet. App. at 114-15.  The Board further observes that there 
is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to the service-connected 
disabilities at issue, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The Duty to Assist and the Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, an RO letter dated April 2007 advised the 
Veteran that his disability ratings were based upon a 
schedule for evaluating disabilities published as title 38 
Code of Federal Regulations, Part 4.  Evidence considered in 
assigning his disability rating included the nature and 
symptoms of the condition; the severity and duration of the 
symptoms; the impact of the condition and symptoms on 
employment and daily life.  He was further advised that 
examples of evidence that may be capable of substantiating 
his claims included information about on-going treatment 
records, including VA or other Federal treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; statements discussing his disability symptoms from 
people who have witnessed how they affected him; and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  See 
Dingess, 19 Vet. App. 473 (2006),

Additionally, an RO letter dated June 2008 provided the 
Veteran notice of the DC criteria considered for evaluating 
his claims.  See Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice on the claims 
was not required per Dingess.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Any timing 
deficiencies were cured with readjudication of the claims in 
the January 2009 supplemental statement of the case.  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his VA medical records.  There are no outstanding 
requests to obtain any private medical records for which the 
Veteran has identified and authorized VA to obtain on his 
behalf.

The Veteran was afforded VA examination in December 2004 and 
March 2005 to evaluate the nature and severity of his 
service-connected disabilities.  These examination reports 
reflect a factually correct review of the historical record, 
and provide all findings necessary to decide each claim.  The 
examination findings are supplemented by the VA clinical 
records of file.  As there is no lay or medical evidence 
suggesting an increased severity of symptoms since the last 
VA examinations to the extent of suggesting the possibility 
of higher initial ratings under the applicable rating 
criteria, there is no duty to provide further medical 
examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for right ear hearing loss is denied.

An initial rating greater than 20 percent for chronic 
lumbosacral strain is denied.

A 10 percent initial rating for coccydynia status post coccyx 
fracture is granted.

An initial rating greater than 10 percent for degenerative 
joint disease of the right knee is denied.

An initial rating greater than 10 percent for degenerative 
joint disease of the left knee is denied.

An initial rating greater than 10 percent for left calcaneal 
spur is denied.

An initial 30 percent rating for asthma is granted.

An initial compensable rating for degenerative joint disease 
of the left (minor) AC joint is denied.

An initial 10 percent rating for left plantar fasciitis have 
been met.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


